United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-613
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 7, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) August 30, 2010 nonmerit decision denying her request for
merit review. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision. The last merit
decision of OWCP was issued on July 6, 2010. The Board lacks jurisdiction to review the merits
of this claim.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
Appellant’s October 20, 2006 occupational disease claim was accepted for other
affections of the bilateral shoulders not elsewhere classified (impingement syndrome); bilateral
radial styloid tenosynovitis (de Quervain’s tenosynovotis); and bilateral carpal tunnel syndrome.
She was released by Dr. S. Mark Kamaleson, a treating physician, to return to light duty on
April 4, 2008.
On November 20, 2009 OWCP asked Dr. Kamaleson to provide an opinion as to whether
appellant had any permanent impairment of her upper extremities and to rate any such
impairment according to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).
In a report dated November 18, 2009, Dr. Kamaleson opined that appellant had a 34
percent permanent impairment of her right upper extremity and a 26 percent impairment of her
left upper extremity. He found that she had reached maximum medical improvement.
In a March 24, 2010 report, the district medical adviser applied the diagnosis-based index
approach referenced in the sixth edition of the A.M.A., Guides. He opined that appellant had a
five percent right shoulder impairment and a one percent right upper extremity impairment, for a
combined right upper extremity impairment of six percent. The medical adviser also concluded
that appellant had a four percent left shoulder impairment and a one percent left upper extremity
impairment, for a combined left upper extremity impairment of five percent.
In an April 19, 2010 decision, OWCP granted appellant schedule awards for six percent
for the right arm and five percent for the left arm. The date of maximum medical improvement
was determined to be November 18, 2009.
On May 26, 2010 appellant requested reconsideration.
In a May 5, 2010 report, Dr. Kamaleson revised his ratings referencing the sixth edition
of the A.M.A., Guides. He opined that appellant had a 6 percent left shoulder impairment and a
6 percent left hand impairment (CTS), for a combined left upper extremity impairment of 11
percent. Dr. Kamaleson further opined that appellant had a 5 percent right shoulder impairment,
a 2 percent right elbow impairment and a 6 percent right hand impairment (CTS), for a combined
right upper extremity impairment of 13 percent.
In a June 11, 2010 report, the district medical adviser stated that the medical evidence of
record provided no basis for an impairment rating for carpal tunnel syndrome. He noted that
there was no evaluation of a median nerve electrodiagnostic study, which was a requirement for
an impairment assessment under the A.M.A., Guides. The medical adviser reiterated his opinion
that appellant had a six percent permanent impairment of the right upper extremity and a five
percent permanent impairment of the left upper extremity.
In a July 6, 2010 decision, OWCP denied modification of its April 19, 2010 schedule
award decision, finding that the district medical adviser’s June 11, 2010 report conformed with
the requirements of the sixth edition of the A.M.A., Guides and constituted the weight of the
medical evidence.
2

On August 18, 2010 appellant submitted an appeal request form requesting
reconsideration. She submitted additional notes and reports from Dr. Kamaleson. On July 14,
2010 Dr. Kamaleson listed appellant’s complaint’s of chronic upper extremity pain. He stated
that she was overweight and had normal heel/toe gait. In an accompanying workers’
compensation report, Dr. Kamaleson indicated that appellant could return to work without
restrictions. The record also contains a prescription for a functional capacity evaluation.
Appellant submitted an August 10, 2010 functional capacity evaluation, signed by Cheryl
Armstrong, an occupational therapist. Appellant’s range of motion was within normal limits
except for shoulder flexion, which was from 0 to 130 degrees on the right and from 0 to 150
degrees on the left. Sensory evaluation indicated that bilateral upper and lower extremities were
intact to light touch. Muscle strength in all extremities was 5/5. Ms. Armstrong stated that
appellant demonstrated medium physical demand level based on her ability to lift, carry, push
and pull.
By decision dated August 30, 2010, OWCP denied appellant’s request for
reconsideration, finding that the evidence presented was insufficient to warrant further merit
review.
On appeal, appellant contends that her ratings should be higher because she experiences
throbbing pain and numbness in her hands and wrists.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP regulations provide that the evidence or argument submitted by a claimant must:
“(1) show that OWCP erroneously applied or interpreted a specific point of law;
“(2) advance a relevant legal argument not previously considered by OWCP; or
“(3) constitute relevant and pertinent new evidence not previously considered by
OWCP.”4
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant also must file his or her application for review within one year of the date of that
decision.5 When a claimant fails to meet one of the above standards, OWCP will deny the
application for reconsideration without reopening the case for review on the merits.6 The Board

3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

3

has held that the submission of evidence which does not address the particular issue involved
does not constitute a basis for reopening a case.7
ANALYSIS
By decision dated July 6, 2010, OWCP denied modification of its April 19, 2010
schedule award decision, finding that the district medical adviser’s June 11, 2010 report
conformed to the requirements of the sixth edition of the A.M.A., Guides and constituted the
weight of the medical evidence. The issue is whether the evidence submitted in support of
appellant’s August 18, 2010 request for reconsideration is sufficient to warrant further merit
review pursuant to 20 C.F.R. § 10.606(b)(2). The Board finds that OWCP properly determined
that appellant was not entitled to a review of the merits of her claim.
In her application for reconsideration, appellant did not identify a specific point of law or
show that it was erroneously applied or interpreted. She did not advance a new and relevant
legal argument. A claimant may be entitled to a merit review by submitting new and relevant
evidence. Appellant did not, however, submit new and relevant medical evidence in this case.
Appellant submitted notes and reports from Dr. Kamaleson, who noted her complaint of
chronic upper extremity pain, provided minimal examination findings, and indicated that she
could return to work without restrictions. Dr. Kamaleson prescribed a functional capacity
evaluation. The issue for determination was whether appellant has more than six percent right
upper extremity impairment or five percent of the left arm. Dr. Kamaleson’s reports, which did
not address the degree of appellant’s permanent impairment, are irrelevant to this issue.
Appellant also submitted a functional capacity evaluation in which an occupational
therapist reported on appellant’s current work capacity. By definition, a functional capacity
evaluation is not relevant to the issue of permanent impairment. Additionally, the issue in this
case is medical in nature. As an occupational therapist is not considered a “physician” under
FECA, her report does not constitute probative medical evidence.8 Accordingly, OWCP
properly determined that this evidence did not constitute a basis for reopening the case for a
merit review.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.

7

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

8

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as “physician” as defined in 5 U.S.C. § 8101(2). 5 U.S.C. § 8101(2) of FECA
provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.” See
Merton J. Sills, 39 ECAB 572, 575 (1988).

4

On appeal, appellant contends that her ratings should be higher because she experiences
throbbing pain and numbness in her hands and wrists. As noted, the Board does not have
jurisdiction over the merits of this case. For reasons stated, the Board finds that the evidence
submitted in support of appellant’s request for reconsideration is insufficient to warrant further
merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 21, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

